      Case 3:16-cv-00692-RCJ-CLB Document 74 Filed 06/08/20 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                               DISTRICT OF NEVADA

VALLIER TOMPKINS,          )                     3:16-CV-0692-RCJ-CLB
                           )
           Plaintiff,      )                     MINUTES OF THE COURT
                           )
     vs.                   )                     June 8, 2020
                           )
KAREN GEDNEY, et al.,      )
                           )
           Defendants.     )
___________________________)

PRESENT: THE HONORABLE CARLA BALDWIN, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:                LISA MANN             REPORTER: NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

       Plaintiff’s motion for enlargement of time (ECF No. 72) is GRANTED. Plaintiff
shall have to and including June 15, 2020 to file a reply in support of his motion to strike
(ECF No. 69).

       IT IS SO ORDERED.

                                                 DEBRA K. KEMPI, CLERK

                                          By:             /s/
                                                 Deputy Clerk
